EXHIBIT 10.32

AMENDMENT NUMBER TWO

TO THE

FOUNDATION HEALTH SYSTEMS, INC.

AMENDED AND RESTATED

1998 STOCK OPTION PLAN

WHEREAS, Health Net, Inc. (the “Company”) maintains the Foundation Health
Systems, Inc. Amended and Restated 1998 Stock Option Plan (the “Plan”) for the
benefit of key employees and directors of the Company;

WHEREAS, the Company desires to amend the Plan to permit the Company to withhold
fractional shares of common stock of the Company, par value $0.001 (“Common
Stock”); and

WHEREAS, the Board of Directors of the Company (the “Board”) has the power to
amend the Plan pursuant to Section 6.2 thereof; and

WHEREAS, the Compensation Committee of the Board has recommended that the Board
amend the Plan as provided below.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

 

1. Section 4.2(c) of the Plan is hereby amended by deleting the second sentence
thereof, which states “If payment is to be made by delivery of Mature Shares,
any fraction of a share of Common Stock which would be required to pay such
purchase price shall be disregarded and the remaining amount due shall be paid
in cash by the optionee” and replacing it with the following sentence:

“In the event the Company rounds up and withholds a whole share of Common Stock
in order to satisfy the exercise price obligation in respect of the exercise
price of any fraction of a share of Common Stock, the Company shall refund an
amount in cash to optionee, which amount shall equal the difference between the
Fair Market Value of the whole share of Common Stock withheld to satisfy the
exercise price obligation, less the Fair Market Value of such fractional share
of Common Stock.”

 

2. Section 6.5 of the Plan is hereby amended by deleting the last sentence
thereof: “Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder” and replacing it with the following
sentence:

“Notwithstanding the foregoing sentence, in the event the Company rounds up and
withholds a whole share of Common Stock in order to satisfy such tax obligation
in respect of any fraction of a share of Common Stock, the Company shall refund
an amount in cash to optionee, which amount shall equal the difference between
the Fair Market Value of the whole share of Common Stock withheld to satisfy
such tax obligation, less the Fair Market Value of such fractional share of
Common Stock.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 14th day of January, 2009.

 

HEALTH NET, INC.

By:

 

/s/ Karin Mayhew

Name:

  Karin Mayhew

Title:

 

Senior Vice President,
Organization Effectiveness